Citation Nr: 0928389	
Decision Date: 07/30/09    Archive Date: 08/04/09

DOCKET NO.  07-06 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for a back disorder, to 
include residuals of in-service back injuries.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel




INTRODUCTION

The Veteran served on active duty in the United States Army 
from June 1965 to June 1967, to include service in Vietnam.  
Among his many awards and decorations for meritorious service 
during that period were the Purple Heart, the Parachutist 
Badge, and the Combat Infantryman Badge.  Another prior 
period of duty was served by the Veteran in the Marine Corps, 
although there is a conflict in the record as to whether that 
service was active or inactive duty, and such matter is 
further addressed in the Remand that follows.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating action entered in September 
2005 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Los Angeles, California, denying the veteran's 
claim for service connection for a back disorder, including 
residuals of in-service back injuries.  This claim has since 
been certified to the Board by the RO in San Diego, 
California.  

This appeal is REMANDED to the RO via the VA's Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.


REMAND

The Veteran offers a credible account of numerous in-service 
injuries to his back, primarily involving impact to the spine 
through multiple parachute jumps, but also including various 
incidents while he was engaged in combat with the enemy.  On 
that basis, the existence of the in-service combat-related 
injuries to the back must be conceded.  See 38 U.S.C.A. 
§ 1154(b) (West 2002).

The Veteran requests a remand of this appeal for the conduct 
of a VA medical examination in order to confirm that he has a 
current back disability that is causally linked to verified 
in-service trauma.  He points out that a VA examination was 
afforded him for his left shoulder in the recent past, but 
that the back was not examined at that time.  

In light of the facts and circumstances particular to this 
case, the Board finds the veteran's development request to be 
a reasonable one, as well as one within the purview of the 
Board's obligation to assist the Veteran in the development 
of all pertinent evidence.  To that end, remand to obtain a 
VA medical examination and opinion as to the nexus of any 
existing back disorder to service and injuries to the back 
therein is in order.  38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2008).  See also McLendon v. 
Nicholson, 20 Vet. App. 79, 81 (2006). 

Notice is also taken that there is a conflict in the record 
as to a period of military service of the Veteran from 1961 
to 1965.  The veteran's Department of Defense 214, Report of 
Transfer or Discharge, relating to his service from June 1965 
to June 1967 denotes prior active service totaling four 
years, one month, and twenty-four days.  In contrast, 
information provided to the RO in February 1968, by direction 
of the Commandant of the Marine Corps, is to the effect that 
service from June 16, 1961, to April 7, 1965, was inactive 
service.  Further clarification of the dates and type of 
service rendered prior to June 1965 is necessary, and 
inasmuch as no service treatment records are on file as to 
that period of service, however characterized, efforts are 
also needed to obtain a complete set of service examination 
and treatment records for the earlier period of service.  
38 C.F.R. § 3.159(c)(2) (2008).

Accordingly, this case is REMANDED for the following actions:

1.  Undertake those efforts necessary to 
ensure compliance with the VA's duties to 
notify and assist the Veteran, consistent 
with the provisions of 38 U.S.C.A. 
§§ 5103, 5103A and 38 C.F.R. § 3.159, to 
include notifying him of the information 
and evidence still needed to substantiate 
his claim for service connection for a 
back disorder.  He should again be 
advised of his right to request 
assistance from VA in obtaining the 
needed evidence and information to 
substantiate his claim for VA 
compensation.

Depending upon the appellant's response, 
any and all assistance due him must then 
be provided by VA.

2.  Verify the exact dates of each and 
every period of active duty, active duty 
for training, and inactive duty training 
served by the Veteran, including a period 
of service in the United States Marine 
Corps prior to June 1965.  

3.  Obtain for inclusion in the record a 
complete set of service examination and 
treatment records for each and every 
period of active duty, active duty for 
training, or inactive duty training 
served by the Veteran prior to June 1965.  
Efforts to obtain these and any other 
Federal records must continue until the 
AMC determines that the records sought do 
not exist or that further efforts to 
obtain same would be futile, and, if it 
is so determined, then appropriate notice 
under 38 C.F.R. § 3.159(e) must be 
provided to the Veteran and he must then 
be afforded an opportunity to respond.

4.  Once the actions requested in the 
above indented paragraphs are completed 
in full, then and only then should the 
Veteran be afforded a VA spine 
examination for the purpose of 
determining whether any back disability 
that is currently present began during or 
as the result of any incident of trauma, 
to specifically include multiple injuries 
that are not in dispute.  The veteran's 
claims file in its entirety must be 
furnished to the VA examiner for use in 
the study of this case and the report of 
that examination should indicate whether 
in fact the claims folder was made 
available and reviewed.  

Following a review of the relevant 
medical evidence in the claims file, the 
clinical evaluation and any tests that 
are deemed necessary, the VA examiner is 
requested to address the following 
question, providing a rationale for any 
opinion offered:

Is it at least as likely as not 
(50 percent or greater degree 
of probability) that any back 
disability that is currently 
present began during the 
Veteran's military service or 
is causally linked to any 
incident of active duty, to 
include injuries sustained in 
multiple parachute jumps and 
while he was engaged in combat 
against the enemy?  

Use by the examiner of the "at least as 
likely as not" language in responding is 
required.  The examiner is further 
advised that the term "as likely as not" 
does not mean within the realm of 
possibility.  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is medically sound to find in 
favor of causation as to find against 
causation.  More likely and as likely 
support the contended causal 
relationship; less likely weighs against 
the claim.

5.  Thereafter, readjudicate the 
veteran's claim for service connection 
for a back disorder, including residuals 
of back injuries, on the basis of all of 
the evidence of record and all governing 
legal authority.  If the benefit sought 
on appeal remains denied, the Veteran and 
his representative should be provided 
with a supplemental statement of the 
case, which should contain notice of all 
relevant actions taken on the claim for 
benefits.  An appropriate period of time 
should then be allowed for a response, 
before the record is returned to the 
Board for further review.

The Veteran need take no action until otherwise notified.  
The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the AMC/RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purpose of this remand is to obtain additional 
evidentiary development.  No inference should be drawn as to 
the outcome of this matter by the actions herein requested.



_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




